Citation Nr: 1610954	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher evaluation than 20 percent for residuals of a herniated cervical disc status post discectomy and C4-5 fusion.  

2. Entitlement to a higher evaluation than 20 percent for lumbar degenerative disc disease with a history of strain and L1 fracture residuals.

3. Entitlement to an increased evaluation for left upper extremity cervical radiculopathy, rated 10 percent prior to January 14, 2013 and 20 percent since then.

4. Entitlement to a higher evaluation than 10 percent for left lower extremity lumbar radiculopathy. 

5. Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This case is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded in December 2009 and November 2011.  

In a February 2013 rating decision VA increased the rating for left upper extremity cervical radiculopathy to 20 percent effective January 14, 2013.  The claim for higher evaluation is still on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At all pertinent times cervical motion was not manifested by forward cervical flexion to 15 degrees or less; or by favorable ankylosis of the entire cervical spine. 

2.  At all pertinent times the appellant's cervical herniated disc was not manifested by incapacitating episodes having a total duration of at least four weeks over any twelve month period.

3.  At all pertinent times the appellant's lumbar disorder was not manifested by incapacitating episodes having a total duration of at least four weeks over any twelve month period.

4.  At all pertinent times lumbar degenerative disc disease with a history of strain and L1 fracture residuals was not manifested by a limitation of forward flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

5.  Resolving reasonable doubt in the Veteran's favor cervical radiculopathy involving the left upper extremity was manifested by moderate incomplete paralysis of the upper radicular group.

6.  Resolving reasonable doubt in the Veteran's favor left lower extremity radiculopathy is manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for an evaluation higher than 20 percent for residuals of a herniated cervical disc status post discectomy and C4-5 fusion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria are not met for an evaluation higher than 20 percent for lumbar degenerative disc disease with a history of strain and L1 fracture residual residuals. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5243.

3.  Resolving reasonable doubt in the Veteran's favor, a 30 percent rating is established for left upper extremity cervical radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8510 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, a 20 percent rating is established for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,  38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records and Federal disability retirement records, along with scheduled VA examinations.  The Veteran provided statements to support his claims.  He did not request a hearing.  The claims have been properly developed.  

Disability evaluations are determined by applying the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes.  

Cervical and Lumbar Spine Orthopedic Disorders

The Veteran's cervical and lumbar disorders are both evaluated under Diagnostic Code 5243.

Diagnostic Code 5243 is either rated according to Intervertebral Disc Syndrome,  not present here, or governed by VA's General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  That later formula provides for a 20 percent rating when forward thoracolumbar flexion is not greater 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding  is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating applies where there is a limitation of forward cervical flexion to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating applies where there is forward thoracolumbar flexion to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Under the provisions governing an intervertebral disc syndrome a 40 percent rating may be assigned when either the cervical or lumbar disorder is manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks over any given twelve month period.  

An incapacitating episode is defined as period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).

The Veteran filed his claim for increased ratings in March 2007.

The claims for increased ratings must be denied.  For the cervical spine an October 2007 VA examination showed 0 to 45 degrees of forward flexion with pain throughout.  There was no additional loss of motion due to pain, weakness, incoordination, or other forms of functional loss.  There were no flare ups.  The disorder had no effect on coordination, nor was it responsible for fatigue, weakness or lack of endurance.

At a December 2010 examination showed forward cervical flexion to 30 degrees.  The appellant complained of pain at the endpoints of all motions.  He did not exhibit additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.

At a January 2013 examination forward flexion of the cervical spine was back to  45 degrees or greater.  

Each of the foregoing examinations shows that the appellant's cervical disorder did not meet the criteria for next higher 30 percent rating.  Simply put, forward flexion of the cervical spine was never to 15 degrees or less, and clearly with motion there was no evidence of ankylosis.  38 C.F.R. § 4.71a.  Further, at no time did either any examiner or any medical record show that the Veteran's cervical disorder necessitate physician prescribed bed rest for a period of at least four weeks over any given 12 month period.  Hence, the claim of entitlement to an increased evaluation for the appellant's cervical disorder is denied.  

Similarly, the evidence preponderates against assigning an increased rating for his lumbar disorder.  In this regard, a 40 percent rating is in order where there is evidence of forward thoracolumbar flexion to 30 degrees or less.   See 38 C.F.R. § 4.71a.  

Here, the October 2007 VA examination showed range of motion 0 to 45 degrees.  The December 2010 VA examination showed the same.  Finally, the January 2013 examination showed 0 to 75 degrees of forward flexion.  At no time was there evidence of lost mobility due to due to pain, repetitive motion, or similar factors.  The one exception was shown at an April 2008 private outpatient consult, where lumbar forward flexion was to 30 degrees, apparently soon before lumbar spine surgery.  Reading the evidence together as a whole, however, especially because in 2013 forward flexion was back to near normal (which is 90 degrees), the standard for increased rating was not met.  See 38 C.F.R. § 4.2.  

Finally, at no time was either lumbar ankylosis shown, or was evidence of physician prescribed bed rest for a period of at least four weeks over any given 12 month period required because of the appellant's lumbar disorder.  As such, the claim of entitlement to an increased evaluation for the appellant's lumbar disorder is denied.  

Left upper and lower extremity radiculopathy

The service treatment records show that the appellant is right handed.  Hence, his left arm is his minor extremity.

For left upper extremity radiculopathy, 38 C.F.R. § 4.124a, Diagnostic Code 8510 provides for a 20 percent rating applies where there is mild incomplete paralysis of the upper radicular group.  A 30 percent rating is assigned for moderate incomplete paralysis, and a 40 percent is assigned for severe incomplete paralysis.  

For left lower extremity radiculopathy, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides for a 10 percent rating where there is applies to mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, and a 40 percent rating is assigned where there is moderately severe incomplete paralysis.  

VA examination of October 2007 showed that cervical sensation was decreased in the left C6 distribution.  With respect to the lower back sensation was decreased in the left S1 distribution and the right L4 distribution.  Motor strength was 5/5 in the upper and lower extremities.  There was give away weakness in the lower extremities and a diminished left bicep muscle at 4/5.  Reflexes were absent in the Achilles tendon.  The appellant reported that he had lower back pain which radiated into both buttocks areas and down the left lower extremity to the ankle.  Pain also reportedly radiated from the neck into the left trapezius and all the way to the left hand involving the thumb, index and middle fingers with numbness and tingling.  The Veteran did not use any braces or assistive devices.  There were no flare-ups.  He had had one episode of incapacitation lasting four days as physician prescribed bedrest.  

April 2008 private outpatient consult showed clinical left L4/L5 radiculitis, and sensory loss at the left L5 dermatome, left patellar reflex absent.  An electromyographic study revealed acute moderate left L4 and L5 radiculopathies, mild right L4 nerve root irritation, and bilateral peroneal neuropathies.  A July 2008 consult with another provider noted that the Veteran felt somewhat better since getting epidural steroid injection in his neck and two in his back.  He still had pain and numbness in his left arm, however, it was slightly better.  

A December 2009 consult reported that since undergoing back surgery and extensive wearing of a rigid support brace, the Veteran had seen a significant reduction in bilateral leg weakness and some of the acute muscle spasticity but continued to have a weakened right hip and buttock area.  There was limited standing and walking endurance and recurrent paresthesias.  There was continued cervical radiculopathy with weakness.  

A December 2010 VA examination showed diminished deep tendon reflexes in the legs.  Straight leg raise signs were negative in the sitting and supine positions.  Negative Lasegue's test bilaterally, negative Patrick's test on the right.  Sensation was intact.  There were no palpable muscle spasms.  Also there was pain in the posterior cervical spine radiating to the shoulders, particularly the left arm.  He had episodes of increased pain causing him to stop and rest his neck, a few times a month.  There was no numbness.  Sensation was intact in both upper extremities.  There was tenderness to palpation from approximately C3 to C7 bilaterally.  There was flattening of the normal cervical curvature.  Medications provided mild relief of symptoms.  

At the January 2013 VA examination the appellant reported radiating pain into the buttocks which traveled down the left posterior thigh below the knee.  Medication reportedly helped but did not completely alleviate the radiculopathy.  Left knee and ankle reflexes were reduced.  Radiculopathy in terms of numbness, pain, and paresthesias was generally mild.  Overall severity was estimated at mild.  Cervical spine radiculopathy also overall was estimated at mild level.  

After reviewing this evidence, and after resolving reasonable doubt in the appellant's favor, the Board will grant a 30 percent rating for cervical radiculopathy since March 2007, because the Veteran had moderate incomplete paralysis of the left upper radicular group.  There is, however, no evidence of severe left upper extremity paralysis of this group given the fact that sensation has generally remained intact.

The rating for left lower extremity sciatica will also be increased to 20 percent in light of the evidence detailed above.  While it is true that the most recent examination found mild level symptoms, earlier examinations showed noticeable functional limitations in walking and standing, and pain persisted despite some improvement after surgery.  There is no evidence, however, of severe incomplete paralysis of the sciatic nerve, and as such, a rating in excess of 20 percent is not in order.  

Extrascheduler Evaluation

The Board considered the question of referring this case for an extrascheduler evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extrascheduler consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating and the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board finds that the requirements for an extra scheduler evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

A higher evaluation than 20 percent for residuals of a herniated cervical disc status post discectomy and C4-5 fusion is denied.

A higher evaluation than 20 percent for lumbar degenerative disc disease with a history of strain and L1 fracture residuals is denied.

A 30 percent evaluation for left upper extremity radiculopathy, since March 12, 2007 is granted subject to the laws and regulations governing the award of monetary benefits.

A 20 percent evaluation for lumbar radiculopathy, left upper extremity, since March 12, 2007 is granted subject to the laws and regulations governing the award of monetary benefits..


REMAND

The January 2011 VA examination on the Veteran's employment capacity did not consider all service-connected disabilities, and so re-examination is needed.

Accordingly, this claim is REMANDED for the following action:

1. Schedule the Veteran for a VA general medical examination.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file for review prior to the examination, and the examiner must acknowledge their review of all pertinent records.  The examiner is then to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment solely due to the severity of his service-connected disabilities.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental disorder.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.  The Veteran's age may not be considered.

The examiner must note the prior opinions concerning the Veteran's employment capacity from a January 2011 VA general examination, and December 2010 and January 2013 VA examinations for back disorders.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that they must discuss the Veteran's self-reported history.  The physician is advised that while the Veteran is competent to describe his symptoms the terms competence and credibility are not synonymous.  

2. Thereafter review the examination report.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. 

3. Then readjudicate claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


